FORT, J.
Petitioner and another prisoner were joint occupants of a cell in the Segregation and Isolation unit, each as a result of prior matters not here relevant. A guard, while shaking down the cell, a routine security practice, discovered a stainless steel spoon and also a piece of plastic mirror. Petitioner was charged with violation of Major Rule 8 — possession of dangerous contraband, to-wit, weapons.
 The Disciplinary Committee, after hearing, found petitioner had violated the rule and imposed an authorized penalty. Petitioner appeals. Petitioner himself at the hearing testified that the plastic mirror was in the cell and that it belonged to him. That a plastic mirror, particularly a small one such as this one was, can be used as or easily converted into a weapon, as the committee found, is not seriously disputed. He contended that the spoon was a paper one which he was authorized to have. Whether it was paper or stainless steel was a question of fact for the committee. It is conceded that possession of dangerous contraband in an S & I cell is a violation of Major Rule 8. Whether such a spoon or piece of plastic mirror was capable of being used as a dangerous weapon was also a fact question for the Disciplinary Committee.
Affirmed.